     Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 1 of 36 PageID #:344




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KARAMELION LLC,
    Plaintiff,                                                 Case No. 1:20-CV-639

v.                                                         Hon. Sharon Johnson Coleman

INTERMATIC INCORPORATED,                                   JURY TRIAL DEMANDED
     Defendant.


          DEFENDANT INTERMATIC INCORPORATED’S ANSWER AND
        COUNTERCLAIMS TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       Defendant Intermatic Incorporated (“Intermatic”) files this Answer to Plaintiff Karamelion

LLC’s (“Karamelion”) First Amended Complaint for Patent Infringement (“Complaint”).

Intermatic denies the allegations and characterizations in Plaintiff’s Complaint unless expressly

admitted in the following paragraphs.1

                                         I. THE PARTIES

       1.       Plaintiff Karamelion LLC (“Karamelion” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 5570 FM 423, Suite 250 #2022, Frisco,

TX 75034.

       ANSWER: Intermatic is without knowledge or information sufficient to form a belief as

       to the truth of the allegations in Paragraph 1 of the Complaint. Except as expressly

       admitted, Intermatic denies the allegations in Paragraph 1 of the Complaint.

       2.       On information and belief, Defendant Intermatic Incorporated, (“Defendant”) is a

corporation organized and existing under the laws of Delaware, with a place of business at 7777


1
  For avoidance of doubt, Intermatic denies liability for all allegations of patent infringement
included or implied in the introductory paragraph or in any headings or footnotes of the Complaint.
                                                1
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 2 of 36 PageID #:345




Winn Road, Spring Grove, IL 60081. Defendant has a registered agent at Registered Agent

Solutions, 901 S 2nd St., Ste 201, Springfield, IL 62704.

       ANSWER: Intermatic admits that it is a corporation organized and existing under the laws

       of Delaware, with a place of business at 7777 Winn Road, Spring Grove, IL 60081.

       Intermatic denies the remaining allegations in Paragraph 2 of the Complaint.

                               II. JURISDICTION AND VENUE

       3.        This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).

       ANSWER: Intermatic admits that the Complaint purports to set forth an action for

       infringement under the Patent Laws of the United States, Title 35 of the United States Code,

       and that the Court has subject matter jurisdiction under 38 U.S.C. §§ 1331 and 1338(a), but

       Intermatic denies that Plaintiff’s claims have any merit and denies Plaintiff is entitled to

       any relief from Intermatic.

       4.        On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Illinois Long-Arm Statute, due at

least to its business in this forum, including at least a portion of the infringements alleged herein.

Furthermore, Defendant is subject to this Court’s specific and general personal jurisdiction because

Defendant has a place of business within this District.

       ANSWER: Intermatic does not contest whether personal jurisdiction over it properly lies

       in this District in this case, that it has a place of business within this District, or that it

       conducts business in this forum. Intermatic denies the remaining allegations of Paragraph 4

       of the Complaint.

                                                  2
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 3 of 36 PageID #:346




        5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Illinois. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Illinois. Further, on information

and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its sale of

products and/or services within Illinois. Defendant has committed such purposeful acts and/or

transactions in Illinois such that it reasonably should know and expect that it could be haled into

this Court as a consequence of such activity.

        ANSWER: Intermatic incorporates its admissions, averments, and denials in Paragraph 4

        above as if set forth fully herein. Intermatic admits that it conducts business in the State of

        Illinois. Intermatic denies it has committed acts of infringement within this District or any

        other district. Intermatic denies the remaining allegations of Paragraph 5 of the Complaint.

        6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant has a place of business within this District. On information and belief, from and

within this District Defendant has committed at least a portion of the infringements at issue in this

case.

        ANSWER: Intermatic does not contest that venue is proper in the Northern District of

        Illinois in this case and that it has a place of business in this District. Intermatic denies the

        remaining allegations in Paragraph 6 of the Complaint.




                                                   3
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 4 of 36 PageID #:347




       7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

       ANSWER: Intermatic incorporates its admissions, averments, and denials in Paragraphs 4-

       6 above as if set forth fully herein. Intermatic denies any remaining allegations of

       Paragraph 7 of the Complaint.

                              III. COUNT I
        [ALLEGED] PATENT INFRINGEMENT OF U.S. PATENT NO. 6,275,166

       8.        Plaintiff incorporates the above paragraphs herein by reference.

       ANSWER: Intermatic incorporates by reference its responses in paragraphs 1-7 above as

       if fully set forth herein.

       9.        On August 14, 2001, United States Patent No. 6,275,166 (“the ‘166 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The application leading

to the ‘166 patent was filed on January 19, 1999. (Ex. A at cover). The ‘166 Patent is titled “RF

Remote Appliance Control/Monitoring System.” A true and correct copy of the ‘166 Patent is

attached hereto as Exhibit A and incorporated herein by reference.

       ANSWER: Intermatic admits that the purported copy of U.S. Patent No. 6,275,166 (the

       “’166 Patent”) that is attached to the Complaint as Exhibit A indicates that the application

       leading to the ’166 Patent was filed on January 19, 1999, that the ’166 Patent issued on

       August 14, 2001, and that the ’166 Patent is entitled “RF Remote Appliance

       Control/Monitoring System.” Intermatic is without knowledge or information sufficient to

       form a belief as to the truth of the remaining allegations in Paragraph 9 of the Complaint.

       Except as expressly admitted, Intermatic denies the allegations in Paragraph 9 of the

       Complaint.



                                                4
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 5 of 36 PageID #:348




       10.       Plaintiff is the assignee of all right, title and interest in the ‘166 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘166 Patent. Accordingly, Plaintiff possesses the exclusive right and

standing to prosecute the present action for infringement of the ‘166 Patent by Defendant.

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Intermatic is without knowledge or information sufficient to form a belief

       as to the truth of the remaining allegations in Paragraph 10 of the Complaint. Except as

       expressly admitted, Intermatic denies the allegations in Paragraph 10 of the Complaint.

       11.       The invention in the ‘166 Patent relates to control and monitoring of distributed

systems in buildings such as systems for controlling and monitoring heating, air conditioning,

lighting, security, occupancy, and usage of distributed facilities. (Ex. A at col. 1:5-12). Control of

such distributed systems in the prior art commonly used computer networks and business software.

(Id. at col. 1:11-13). A major difficult with such systems was the expense of wiring inter-

connections between elements of the system, particularly when there are additions or changes to

be made in the system. (Id. at col. 1:14-18). Prior art attempts to reduce the expense of the systems

included using efficient network products such as using a widely known Ethernet standard, using

AC power wiring to transmit RF communications to remove controllers, and using a combination

of wired and wireless communications. (Id. at col. 1:18-27).

       ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

       characterizations inconsistent therewith. Intermatic denies that the claims of the ’166

       Patent constitute any “invention.” Intermatic denies any remaining allegations in

       Paragraph 11 of the Complaint.




                                                   5
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 6 of 36 PageID #:349




        12.         However, these centralized wireless control systems for building appliances have

not been widely used mainly because systems that have a sufficient communication ranges are

normally subject to regulations and licensing requirements that are prohibitively expensive. (Id. at

col. 1:28-32). Also, systems that are powerful enough to be used in widely distributed installations

are unnecessarily expensive to be used in smaller installations. (Id. at col. 1:32-34). With respect

to wireless communication, there is limited availability of RF carrier frequencies, and potential

interference with other nearby systems that might be operating in similar frequencies. (Id. at col.

1:34-37). Because of the continued deficiencies of the prior art solutions, there was a need for a

wireless appliance control system that overcomes the disadvantages of the prior art solutions. (Id.

at col. 1:38-39).

        ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

        characterizations inconsistent therewith. Intermatic denies any remaining allegations in

        Paragraph 12 of the Complaint.

        13.         The inventors developed an invention that “meets this need by providing a

wireless configuration that uses a distributed array of low power (short range) wireless controllers

that are also functional as relay units for communicating with a headend control computer at long

range.” (Id. at col. 1:42-46).

        ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

        characterizations inconsistent therewith. Intermatic denies that the claims of the ’166

        Patent constitute any “invention.” Intermatic denies any remaining allegations in

        Paragraph 13 of the Complaint.

        14.         The ‘166 patent discloses exemplary embodiments of the claimed invention. The

claimed invention is typically implemented in a building or location that has an appliance

                                                   6
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 7 of 36 PageID #:350




control/monitoring system. (Id. at col. 3:64 – col. 4:7). For example, the following figure is of a

building (11) having a distributed array of appliance management stations (12) that wirelessly

communicate with a headend control station (14) (Id. at col. 3:66 – col. 4:4):




The typical appliances connected to the appliance control/monitoring system are heating,

ventilation and air conditioning units (HVAC), temperature sensors, motion detectors, and

audio/video devices. (Id. at col. 1:5-9, col. 4:54-61). The appliances are interfaced with relay units

that have appliance interface/controllers to communicate with the appliance and satellite radio

transceivers. (Id. at col. 4:62-66). The satellite radio transceivers of the relay units are operable at

low power and have a limited wireless communications range that reaches only a portion of the

building or location. (Id. at col. 4:62-66). In order to for the relay units to communicate beyond

their limited wireless range, they communicate by relaying transmissions using intermediate relay

units to the intended destination. (Id. at col. 4:66 – col. 5:1). An exemplary simplified circuit block

diagram of the appliance controller portion of the relay unit, including a satellite radio transceiver,

is shown in Figure 3 of the ‘166 patent:




                                                   7
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 8 of 36 PageID #:351




(Ex. A). The microprocessor (34) is connected between a satellite transceiver (22) and the

appliance device (24). (Id. at col. 5:13-15).

       ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

       characterizations inconsistent therewith. Intermatic denies that the claims of the ’166

       Patent constitute any “invention.” Intermatic denies any remaining allegations in

       Paragraph 14 of the Complaint.

       15.       The ‘188 patent includes a diagram of an exemplary command protocol (Fig. 4)

and exemplary return protocol (Fig. 5):




(Ex. A). The exemplary command protocol includes an address section (62) that includes a

destination address (63) and may include relay addresses (64) so that the message may be relayed

to another device. (Id. at col. 7:40-43). Following the address section is a command section (66)

that includes device commands (67) that are directed to particular appliance devices at the


                                                8
    Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 9 of 36 PageID #:352




destination relay unit. (Id. at col. 7:43-47). The exemplary return protocol includes a counterpart

of the address section (72) that includes a destination address (73) and relay addresses (74). (Id. at

col. 7:48-51). Following the address section of the return protocol is a feedback section (76) that

include feedback elements (77) that are responsive to the appliance devices at the destination relay

unit. (Id. at col. 7:51-55).

        ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

        characterizations inconsistent therewith. Intermatic denies any remaining allegations in

        Paragraph 15 of the Complaint.

        16.       A pictorial diagram showing an exemplary process for using a portion of the

system is shown in Figure 6 of the ‘166 patent:




(Ex. A). A transmitter in the headend computer (H) signals the addresses of relay units (20), with

one of the addresses being the destination address (D), and the other addresses include a first and

second relay address (R1, R2), and a control signal (C) for appliance (A) being interfaced to the

destination relay unit (D). (Id. at col. 7:56-65). The first relay unit decodes the first relay address,

and transmits the control signal, the second relay address and the destination address from the first

relay unit; the same steps occur at the second relay unit but with respect to decoding the second

relay address. (Id. at col. 7:65 – col. 8:1). The destination relay unit decodes the destination address

and feeds the control signal to the appliance; then the destination unit transmits the destination
                                                   9
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 10 of 36 PageID #:353




address, the first and second relay addresses, and an acknowledgement signal (Ak). (Id. at col. 8:2-

6). The second relay unit decodes the second relay address, and then transmits the

acknowledgement signal (Ak), the first relay address, and the destination address; the same steps

occur at the first relay unit but with respect to decoding the first relay address. (Id. at col. 8:6-9).

The headend computer decodes the destination address and receives the acknowledgement signal

(Ak). (Id. at col. 8:9-11). The decoding and transmitting in the relay units are implemented by first

and second instruction portions (82A, 82B), respectively, of the relay program (82). (Id. at col.

8:11-14). The feeding of the control signal by the relay unit to the appliance and generating the

acknowledgement signal occurs in the appliance program (84). (Id. at col. 8:14-16). Both the relay

program and appliance program are in the microcomputer memory of each relay unit. (Id. at col.

8:16-18).

        ANSWER: Intermatic admits that the ’166 Patent speaks for itself, but denies any

        characterizations inconsistent therewith. Intermatic denies any remaining allegations in

        Paragraph 16 of the Complaint.

        17.      As explained during the prosecution history, the prior art did not teach a relay unit

being an appliance controller that communicated with a headend computer using at least two other

relay units. The invention therefore overcame the prior art, which were excessively expensive, had

insufficient bandwidth, were ineffective in serving multiple devices, were unreliable, and were

difficult to use. (Ex. B at col. 1:43-51).

        ANSWER: Intermatic denies that the claims of the ’166 Patent constitute any “invention”

        and that it “overcame the prior art.” Intermatic is without knowledge or information

        sufficient to form a belief as to the truth of the remaining allegations in Paragraph 17 of




                                                  10
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 11 of 36 PageID #:354




       the Complaint. Except as expressly admitted, Intermatic denies the allegations in

       Paragraph 17 of the Complaint.

[Alleged] Direct Infringement

       18.      Upon information and belief, Defendant has been directly infringed claim 16 of

the ‘166 patent in Illinois, and elsewhere in the United States, by performing actions comprising

using an appliance controller for a distributed appliance system having a headend computer to

satisfy the method steps of claim 16, including without limitation the InterMatic MultiWave

System Controller and Z-Wave Dimmers, temperature sensor receivers and other Z-wave

supported devices (“Accused Instrumentality”).

       ANSWER: Intermatic denies the allegations in Paragraph 18 of the Complaint.

       19.      On information and belief, Defendant performed the step of providing a headend

computer having a main radio transceiver. For example, Defendant provides the MultiWave

System Controller, which has a radio transceiver.




                                               11
Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 12 of 36 PageID #:355




                                     12
Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 13 of 36 PageID #:356




                                     13
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 14 of 36 PageID #:357




       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 19 of the Complaint.

       20.       On information and belief, Defendant performs the step of providing a distributed

array of relay units, each relay unit having a satellite radio transceiver and a unique serial number,

at least some of the relay units being electrically interfaced to a corresponding portion of the

appliances. For example, Defendant provides a distributed array of relay units (e.g., a ZWave
                                                 14
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 15 of 36 PageID #:358




device acting as a repeater) each relay unit having a satellite radio transceiver (e.g., a ZWave radio)

and a unique serial number (e.g., a NodeID), at least some of the relay units (e.g., hardware within

the appliance that allows for it to function as a repeater) being electrically interfaced to a

corresponding portion of the appliances (e.g., the hardware related to an appliance’s repeater

functionality is electrically connect to the functional hardware of an appliance; e.g., in the case of

a Z-Wave On/Off switch, the switch will have hardware allowing for it to serve as a repeater such

as a Z-Wave radio, that is electronically connected to the switch mechanism itself which provides

the appliances core function). (Supra ¶19).




                                                  15
Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 16 of 36 PageID #:359




   ANSWER: Intermatic denies it has committed acts of infringement within this District or

   any other district. Pending a claim construction determination by the Court, the question

   of whether specific limitations are met is premature. Except as expressly admitted,

   Intermatic denies the allegations in Paragraph 20 of the Complaint.




                                           16
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 17 of 36 PageID #:360




       21.       On information and belief, in at least internal testing and usage, Defendant

performs the step of signaling, by a main transmitter from the headend computer (e.g., the

MultiWave System Controller serving as a controller) the addresses of at least three relay units,

one of the addresses being a destination address, the other addresses including first and second

relay addresses (e.g., the address for two Z-Wave devices serving as repeaters and a destination Z-

Wave device being controlled), and a control signal for an appliance being interfaced to a

destination relay unit (e.g., a Z-Wave light switch) having a serial number tied to the destination

address (e.g., the destination device’s NodeID will be tied to a destination address used in routing).

(Supra ¶¶19-20).

       (http://zwavepublic.com/sites/default/files/command_class_specs_2017A/SDS13782-

       4%20ZWave%20Management%20Command%20Class%20Specification.pdf;

       https://standards.ieee.org/getieee802/download/802.15.4-2011.pdf;

       https://www.zwaveproducts.com/learn/ask-an-expert/glossary/mesh-network;

       http://docslide.us/documents/Z-Wave-technical-basics-small.html;

       http://www.zwaveproducts.com/learn/Z-Wave).

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 21 of the Complaint.

       22.       On information and belief, in at least internal testing and usage, Defendant

performed the step of decoding the first relay address at a first relay unit having a corresponding

serial number. For example, the accused product will decode a first relay address (e.g. the address

for a first Z-Wave device used as a repeater) having a corresponding serial number (e.g. NodeID).

                                                 17
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 18 of 36 PageID #:361




(Supra ¶¶19-20).




       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

                                              18
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 19 of 36 PageID #:362




       Intermatic denies the allegations in Paragraph 22 of the Complaint.

       23.       On information and belief, in at least internal testing and usage, Defendant

performed the step of transmitting the control signal, the second relay address, and the destination

address from the first relay unit. For example, the accused product will transmit the control signal

(e.g. a signal to control a Z-Wave device), the second relay address (e.g. the first Z-Wave device

serving as a repeater will inform the next repeater of the next device the message should be

forwarded to) and the destination address (e.g. the first repeater will inform subsequent repeaters

in the chain of the final destination device) from the first relay unit. (Supra ¶22).

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 23 of the Complaint.

       24.       On information and belief, in at least internal testing and usage, Defendant

performed the step of feeding the control signal to the appliance from the destination relay unit.

For example, the accused product feeds the control signal to the appliance from the destination

relay unit (e.g. Z-Wave hardware within a Z-Wave device will feed the control signal to the

hardware within the device that actually performs its core function, such as a light switches

components that allow for it to switch a light on and off). (Supra ¶22).

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 24 of the Complaint.




                                                  19
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 20 of 36 PageID #:363




       25.      On information and belief, in at least internal testing and usage, Defendant

performed the steps of (a) transmitting the destination address, and a acknowledgement signal from

the destination relay unit; (b) decoding the second relay address at the second relay unit; (c)

transmitting the acknowledgement signal, the first relay address, and the destination address from

the second relay unit; (d) decoding the destination address and receiving the acknowledgement

signal at the headend computer. For example, Z-Wave devices will send an acknowledgement

signal from a destination device back to a headend computer or controller. This is accomplished

in a manner reverse of the procedure used to send a control signal from the headend computer of

controller to the destination device via intermediate devices serving as repeaters. (Supra ¶22).




                                                20
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 21 of 36 PageID #:364




       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 25 of the Complaint.

                              IV. COUNT II
        [ALLEGED] PATENT INFRINGEMENT OF U.S. PATENT NO. 6,873,245

       26.       Plaintiff incorporates the above paragraphs herein by reference.

       ANSWER: Intermatic incorporates by reference its answers and responses in Paragraphs

       1-25 above as if fully set forth herein.

       27.      On March 29, 2005, United States Patent No. 6,873,245 (“the ‘245 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The application leading

to the ‘245 patent was filed on August 14, 2001, and is a continuation-in-part of the application

leading to the ‘166 Patent. (Ex. B at cover). The ‘245 Patent is titled “RF Remote Appliance

Control/Monitoring System.” A true and correct copy of the ‘245 Patent is attached hereto as

Exhibit B and incorporated herein by reference.



                                                  21
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 22 of 36 PageID #:365




       ANSWER: Intermatic admits that the purported copy of U.S. Patent No. 6,873,245 (the

       “’245 Patent”) that is attached to the Complaint as Exhibit B indicates that the application

       leading to the ’245 Patent was filed on August 14, 2001 and purports to be a continuation-

       in-part of the application leading to the ’166 Patent, that the ’245 Patent issued on March

       29, 2005, and that the ’245 Patent is entitled “RF Remote Appliance Control/Monitoring

       System.” Intermatic is without knowledge or information sufficient to form a belief as to

       the truth of the remaining allegations in Paragraph 27 of the Complaint. Except as expressly

       admitted, Intermatic denies the allegations in Paragraph 27 of the Complaint.

       28.       Plaintiff is the assignee of all right, title and interest in the ‘245 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘245 Patent. Accordingly, Plaintiff possesses the exclusive right and

standing to prosecute the present action for infringement of the ‘245 Patent by Defendant.

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Intermatic is without knowledge or information sufficient to form a belief

       as to the truth of the remaining allegations in Paragraph 28 of the Complaint. Except as

       expressly admitted, Intermatic denies the allegations in Paragraph 28 of the Complaint.

       29.       Because the ‘245 patent is a continuation in part of the application leading to the

‘166 patent, the ‘245 patent has a substantially overlapping specification and the background

regarding the ‘166 patent is equally applicable and is incorporated by reference with respect to the

‘245 patent. (Supra ¶¶11-17).

       ANSWER: Intermatic is without knowledge or information sufficient to form a belief as

       to the truth of the allegations in Paragraph 29 of the Complaint. Except as expressly

       admitted, Intermatic denies the allegations in Paragraph 29 of the Complaint.

                                                  22
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 23 of 36 PageID #:366




                                   [Alleged] Direct Infringement

        30.      Upon information and belief, Defendant has been directly infringing at least claim

1 of the ‘245 patent in Illinois, and elsewhere in the United States, by performing actions

comprising making, using, selling, and/or offering for sale an appliance controller for a distributed

appliance systems having a multiplicity of appliances, and a plurality of relay units, that satisfies

the limitations of at least claim 1, including without limitation the MultiWave System Controller,

and Z-Wave Dimmers, temperature sensor receivers and other Zwave supported devices

(“Accused Instrumentality”).

        ANSWER: Intermatic denies the allegations in paragraph 30 of the Complaint.

        31.      Each Accused Instrumentality provides an appliance controller (e.g., Z-Wave

Dimmers, temperature sensor receivers and other Z-wave supported devices) for a distributed

appliance system (e.g., Z-Wave network) having a multiplicity of appliances (e.g., appliances such

as lights, appliances, etc.), and a plurality of relay units (e.g., repeaters), one of the relay units

being the appliance controller (e.g., a Z-Wave Controller). (Supra ¶¶19-21; http://zwavepublic

.com/sites/default/files/command_class_specs_2017A/SDS13782-4%20ZWave%20Management

%20Command%20Class%20Specification.pdf; http://zwavepublic.com/sites/default/files/APL13

031-2%20-%20ZWave%20Networking%20Basics.pdf)

        ANSWER: Intermatic denies it has committed acts of infringement within this District or

        any other district. Pending a claim construction determination by the Court, the question

        of whether specific limitations are met is premature. Except as expressly admitted,

        Intermatic denies the allegations in Paragraph 31 of the Complaint.




                                                   23
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 24 of 36 PageID #:367




       32.      Each Accused Instrumentality has a low power satellite radio transceiver (e.g.,

radio frequency transceivers within the various Z-Wave devices) having a range being less than a

distance to at least some of the appliances. (Supra ¶¶19-21).

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 32 of the Complaint.

       33.      Each Accused Instrumentality has an appliance interface for communicating with

the at least one local appliance (e.g., an interface which connects and makes possible the

transmission of signal to the actual electrical appliance like a light and plugged in appliances).

(Supra ¶¶19-21).

       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 33 of the Complaint.

       34.      Each Accused Instrumentality has a microcomputer (e.g., microcontroller)

connected between the satellite radio transceiver (e.g., Z-Wave transceiver) and the appliance

interface and having first program instructions for controlling the satellite transceiver (e.g., the

microcontroller controls the transmission of signals from the transceiver to the other Z-Wave nodes

in the network) and second program instructions for directing communication between the satellite

transceiver and the appliance interface (e.g., the microcontroller within the Z-Wave device enables

the command received from the appliance interface to be communicated to the local appliance by

the Z-Wave transceiver so that the intended action can be executed such as switch on/off a light,

                                                24
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 25 of 36 PageID #:368




control         temperature,   dim     a    light).        (Supra   ¶¶19-21;    https://ZWavealliance

.org/Z-Wave-oems-developers/; http://zwavepublic.com/sites/default/files/command_class_specs

_2017A/SDS13782-4%20ZWave%20Management%20Command%20Class%20

Specification.pdf; http://www.rfwirelessworld.com/Tutorials/Z-Wave-physical-layer.html).

          ANSWER: Intermatic denies it has committed acts of infringement within this District or

          any other district. Pending a claim construction determination by the Court, the question

          of whether specific limitations are met is premature. Except as expressly admitted,

          Intermatic denies the allegations in Paragraph 34 of the Complaint.

          35.       Each Accused Instrumentality has a first program instructions including detecting

communications directed by another of the relay units (e.g., another Z-Wave node acting as a

repeater) relative to the same appliance controller (e.g., targeted Z-Wave node), signaling receipt

of the directed communications (sending acknowledgement signal through the Z-Wave

transceiver), and directing communications to the other of the relay units relative to the same

appliance controller (e.g., sending status of an appliance or signal from a connected sensor). For

example, MultiWave System Controller can send/receive messages to program various connected

Z-Wave devices; the Z-Wave outlet can receive communications to turn on or off appliances or

can communicate regarding the status of the appliance; the Z-Wave switch can receive

communications to program connected lighting sources or communicate regarding the status of

the light. (Supra ¶¶19-21; http://zwavepublic.com/sites/default/files/APL13031-2%20- %20Z-

ave%20Networking%20Basics.pdf;http://zwavepublic.com/sites/default/files/command_class_

specs_2017A/SDS13784-4%20ZWave%20Network-protocol%20Command%20Class%20

Specification.pdf).




                                                      25
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 26 of 36 PageID #:369




       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 35 of the Complaint.

       36.     Each Accused Instrumentality has a second program instructions including

detecting relay communications directed between the another of the relay units and a different

relay unit, transmitting the relay communications, detecting a reply communication from the

different relay unit, and transmitting the reply communication to the other of the relay units,

wherein at least some of the relay units communicate with others of the relay units by relay

communications using at least two others of the relay units (e.g., a Z-Wave node detects messages

from primary controller and checks whether message is intended for itself, if not, then acting as a

repeater, transmits it to next intended device in the route. Also, the Z-Wave node detects messages

from another Z-Wave node and forwards it to primary controller. N number of nodes may be

involved in the process acting as repeaters or relay units). The Accused Instrumentality works on

Z-Wave technology which uses mesh network and would communicate with the other relay units

by relay communications using at least two others of the relay units (e.g., repeaters).

(Supra ¶¶19-21;http://zwavepublic.com/sites/default/files/APL13031-2%20-%20Z-Wave%20

Networking%20Basics.pdf; http://zwavepublic.com/sites/default/files/command_class_specs_

2017A/SDS13784-4%20ZWave%20Network-Protocol%20Command%20Class%20

Specification.pdf; https://www.zwaveproducts.com/learn/ask-an-expert/glossary/mesh-network;

http://docslide.us/documents/Z-Wave-technical-basics-small.html; http://www.zwaveproducts

.com/learn/Z-Wave).




                                                 26
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 27 of 36 PageID #:370




       ANSWER: Intermatic denies it has committed acts of infringement within this District or

       any other district. Pending a claim construction determination by the Court, the question

       of whether specific limitations are met is premature. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 36 of the Complaint.

       37.      Plaintiff has been damaged because of Defendant’s infringing conduct. Defendant

is thus liable to Plaintiff for damages in an amount that adequately compensates Plaintiff for such

Defendant’s infringement of the ‘166 Patent and the ‘245 Patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       ANSWER: Intermatic denies the allegations in Paragraph 37 of the Complaint.

       38.      On information and belief, Defendant had at least constructive notice of the ‘166

Patent and the ‘245 Patent by operation of law, and there are no marking requirements that have

not been complied with.

       ANSWER: Intermatic admits that it has had knowledge of the ’166 Patent and the ’245

       Patent (collectively, the “Patents-in-Suit”) since the time it was served with the Complaint.

       Intermatic is without knowledge or information sufficient to form a belief as to the truth of

       the remaining allegations in Paragraph 38 of the Complaint. Except as expressly admitted,

       Intermatic denies the allegations in Paragraph 38 of the Complaint.

                       [PLAINTIFF’S] DEMAND FOR JURY TRIAL

       Plaintiff’s demand for a jury trial does not require a response from Intermatic.




                                                27
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 28 of 36 PageID #:371




                    [PLAINTIFF’S] PRAYER FOR [ALLEGED] RELIEF

       To the extent that a response is required to Plaintiff’s prayer for relief, Intermatic denies

that Plaintiff is entitled to any judgment against Intermatic and/or an order granting relief in any

of the forms requested in parts a-e.

       To the extent that any allegations of the Complaint have not been previously specifically

admitted or denied, Intermatic denies them.

                                  AFFIRMATIVE DEFENSES

       Intermatic’s Affirmative Defenses are listed below. Intermatic reserves the right to amend

its answer to add additional Affirmative Defenses consistent with the facts discovered in this case.

                              FIRST AFFIRMATIVE DEFENSE

       Intermatic has not infringed and does not infringe, under any theory of infringement

(including directly (whether individually or jointly) or indirectly (whether contributorily or by

inducement)), any valid, enforceable claim of the Patents-in-Suit.

                             SECOND AFFIRMATIVE DEFENSE

       Each asserted claim of the Patents-in-Suit is invalid for failure to comply with one or more

of the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C.

§§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                              THIRD AFFIRMATIVE DEFENSE

       To the extent that Plaintiff and any predecessors in interest to the Patents-in-Suit failed to

properly mark any of their relevant products or materials as required by 35 U.S.C. § 287, or

otherwise give proper notice that Intermatic’s actions allegedly infringe the Patents-in-Suit,

Intermatic is not liable to Plaintiff for the acts alleged to have been performed before Intermatic

received actual notice that it was allegedly infringing the Patent-in-Suit.

                                                 28
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 29 of 36 PageID #:372




                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted at least because

the claims of the Patents-in-Suit do not claim patent eligible subject matter under 35 U.S.C. § 101.



                              FIFTH AFFIRMATIVE DEFENSE

       Karamelion’s claims for relief are barred by the doctrines of express or implied license,

patent exhaustion, the single recover rule, and/or intervening rights.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims for alleged damages or costs are limited by one or more of 35 U.S.C.

§§ 286, 287, 288 and 28 U.S.C. § 1498.

                            SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of prosecution history estoppel based on

statements, representations, and admissions made during prosecution of the patent application

resulting in the ’166 and ’245 patents.

                             EIGHTH AFFIRMATIVE DEFENSE

       The Patents-in-Suit are invalid for failure to comply with 35 U.S.C. § 25(b) and/or 37

C.F.R. § 1.68.

                 INTERMATIC INCORPORATED’S COUNTERCLAIMS

       For its counterclaims against Plaintiff Karamelion LLC (“Karamelion”), Counterclaim

Plaintiff Intermatic Incorporated (“Intermatic”) alleges as follows:




                                                 29
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 30 of 36 PageID #:373




                                            PARTIES

        1.     Counterclaim Plaintiff Intermatic is a limited liability company organized and

existing under the laws of the State of Delaware, with a place of business located in Spring Grove,

Illinois.

        2.     Upon information and belief based solely on Paragraph 1 of the Complaint as pled

by Plaintiff, Counterclaim Defendant Karamelion, is a foreign limited liability company organized

and existing under the laws of the State of Texas.

                                         JURISDICTION

        3.     Intermatic incorporates by reference Paragraphs 1-2 above.

        4.     These counterclaims arise under the patent laws of the United States, Title 35,

United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

and 28 U.S.C. §§ 1331, 1338, 1367, and 2201–02.

        5.     Karamelion has consented to the personal jurisdiction of this Court at least by

commencing its action for patent infringement in this District, as set forth in its Complaint.

        6.     Based solely on the filing of this action, venue is proper, though not necessarily

convenient, in this District pursuant at least 28 U.S.C. §§ 1391 and 1400.

                                 COUNT I
                  DECLARATION REGARDING NON-INFRINGEMENT

        7.     Intermatic incorporates by reference Paragraphs 1-6 above.

        8.     Based on the filing of this action and at least Intermatic’s first affirmative defense,

an actual controversy has arisen and now exists between the parties as to whether Intermatic

infringes U.S. Patent Nos. 6,275,166 (the “’166 Patent”) and/or 6,873,245 (the “’245 Patent”)

(collectively, the “Patents-in-Suit”).



                                                 30
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 31 of 36 PageID #:374




       9.      Intermatic does not infringe at least claim 16 of the ’166 Patent because, inter alia,

no system employed or process practiced by Intermatic “provid[es] a headend computer having a

main radio transceiver,” “provid[es] a distributed array of relay units, each relay unit having a

satellite radio transceiver and a unique serial number, at least some of the relay units being

electrically interfaced to a corresponding portion of the appliances,” “signal[s] by the main

transmitter from the headend computer the addresses of at least three relay units, one of the

addresses being a destination address, the other addresses including first and second relay

addresses, and a control signal for an appliance being interfaced to a destination relay unit having

a Serial number corresponding to the destination address,” “decod[es] the first relay address at a

first relay unit having a corresponding serial number,” “transmit[s] the control signal, the second

relay address, and the destination address from the first relay unit,” “decod[es] the destination

address at the destination relay unit,” and/or “feed[s] the control signal to the appliance from the

destination relay unit.”

       10.     Intermatic does not infringe at least claim 1 of the ’245 Patent because no system

employed or process practiced by Intermatic has: “a low power satellite radio transceiver having

a range being less than a distance to at least some of the appliances,” “an appliance interface for

communicating with the at least one local appliance,” some “relay units [that] communicate with

others of the relay units by relay communications using at least two others of the relay units,” “a

microcomputer connected between the satellite radio transceiver and the appliance interface and

having first program instructions for controlling the satellite transceiver and second program

instructions for directing communication between the satellite transceiver and the appliance

interface,” “first program instructions including detecting communications directed by another of

the relay units relative to the same appliance controller, signaling receipt of the directed

                                                31
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 32 of 36 PageID #:375




communications, and directing communications to the other of the relay units relative to the same

appliance controller,” “second program instructions including detecting relay communications

directed between the another of the relay units and a different relay unit, transmitting the relay

communications, detecting a reply communication from the different relay unit, and transmitting

the reply communication to the other of the relay units” and/or “at least some of the relay units

communicate with others of the relay units by relay communications using at least two others of

the relay units.”

        11.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Intermatic requests a declaration by the Court that Intermatic has not infringed and does not

infringe any claim of the Patent-in-Suit under any theory (including directly (whether individually

or jointly) or indirectly (whether contributorily or by inducement)).

                                    COUNT II
                        DECLARATION REGARDING INVALIDITY

        12.     Intermatic incorporates by reference Paragraphs 1-11 above.

        13.     Based on the filing of this action and at least Intermatic’s Second Affirmative

Defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claims of the Patents-in-Suit.

        14.     The asserted claims of the Patents-in-Suit are anticipated and/or rendered obvious

by, inter alia, U.S. Patent No. 5,978,364, U.S. Patent No. 5,892,758, WO97/02677, WO 95/19685,

LonWorks, and Lexicon 700T.

        15.     At least claim 16 of the ’166 Patent is invalid for failure to satisfy the requirements

of 35 U.S.C. § 112 because, among other things, the specification as filed does not contain

adequate written description and/or enabling disclosure for how the claimed method “feed[s] the

control signal to the appliance from the destination unit.” Accordingly, the specification fails to
                                                  32
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 33 of 36 PageID #:376




reasonably convey to a person of skill in the art (“POSITA”) that the inventor had possession of

the subject matter of the alleged invention, and it fails to enable a POSITA to make and use the

alleged invention as claimed.

       16.     At least claim 1 of the ’245 Patent is invalid for failure to satisfy the requirements

of 35 U.S.C. § 112 because, among other things, the specification as filed does not contain

adequate written description and/or enabling disclosure for how the claimed “second program

instructions for directing communication between the satellite transceiver and the appliance

interface” (emphasis added) can include, “detecting relay communications directed between the

another of the relay units and a different relay unit, transmitting the relay communications,

detecting a reply communication from the different relay unit, and transmitting the reply

communication to the other of the relay units.” Accordingly, the specification fails to reasonably

convey to a POSITA that the inventor had possession of the subject matter of the alleged invention,

and it fails to enable a POSITA to make and use the alleged invention as claimed.

       17.     The asserted claims of the Patents-in-Suit are invalid because they are indefinite

under 35 U.S.C. § 112, as they fail to particularly point out and distinctly claim the subject matter

which the applicant regards as his invention. For example, the term “the at least one local

appliance” is indefinite because it is an ambiguous term of spatial proximity that lacks antecedent

basis, and because the specification contains no further guidance on the meaning of the term. The

term “at least some of the relay units” is indefinite because it is unclear how many relay units are

required to satisfy the claim limitation. The asserted claims are further indefinite because it is

unclear to a POSITA how the claimed “second program instructions for directing communication

between the satellite transceiver and the appliance interface” (emphasis added) can include, for

claim 1 of the ’245 patent, “detecting relay communications directed between the another of the

                                                 33
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 34 of 36 PageID #:377




relay units and a different relay unit, transmitting the relay communications, detecting a reply

communication from the different relay unit, and transmitting the reply communication to the other

of the relay units.”

        18.     At least claim 1 of the ’245 Patent is indefinite for mixing apparatus and method

limitations.

        19.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Intermatic requests a declaration by the Court that the claims of the Patents-in-Suit are invalid for

failure to comply with one or more of the requirements of United States Code, Title 35, including

without limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws

pertaining thereto.

                                     PRAYER FOR RELIEF

        WHEREFORE, Intermatic asks this Court to enter judgment in Intermatic’s favor and

against Karamelion by granting the following relief:

        a)      a declaration that the Patents-in-Suit are invalid;

        b)      a declaration that Intermatic does not infringe, under any theory, any valid claim

                of the Patents-in-Suit that may be enforceable;

        c)      a declaration that Karamelion take nothing by its Complaint;

        d)      judgment against Karamelion and in favor of Intermatic;

        e)      dismissal of the Complaint with prejudice;

        f)      a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

                to Intermatic of its costs and attorneys’ fees incurred in this action; and

        g)      further relief as the Court may deem just and proper.




                                                  34
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 35 of 36 PageID #:378




                                       JURY DEMAND

       Intermatic hereby demands trial by jury on all issues.




Dated: June 8, 2020                          Respectfully submitted,

                                             By: /s/ Neil J. McNabnay
                                                 Neil J. McNabnay
                                                 mcnabnay@fr.com
                                                 Texas Bar No. 24002583
                                                 Ricardo J. Bonilla (pro hac to be filed)
                                                 bonilla@fr.com
                                                 Texas Bar No. 24082704

                                                 FISH & RICHARDSON P.C.
                                                 1717 Main Street, Suite 5000
                                                 Dallas, Texas 75201
                                                 (214) 747-5070 – Telephone
                                                 (214) 747-2091 – Facsimile

                                                 Mark H. Remus
                                                 BRINKS GILSON & LIONE
                                                 455 N. Cityfront Plaza Drive, Suite 3600
                                                 Chicago, IL 60611
                                                 (312) 321-4200
                                                 mremus@brinksgilson.com

                                             COUNSEL FOR INTERMATIC
                                             INCORPORATED




                                               35
   Case: 1:20-cv-00639 Document #: 20 Filed: 06/08/20 Page 36 of 36 PageID #:379




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on June 8, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5.5(b).

                                                   /s/ Neil J. McNabnay
                                                   Neil J. McNabnay




                                              36
